DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 12/14/2020 is acknowledged and has been entered.  Claims 1-2 and 7-12 have been amended.  Claims 20-21 have been cancelled.     Accordingly, claims 1-19 are pending and are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/US17/13418, filed 01/13/2017, which claims the benefit of 62279590, filed 01/15/2016.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Claim Objections
Claim 8 is objected to because of the following informalities:  The preamble states that treatment is optional; however, the claim includes a treatment step.  Please be consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 1-7, 11, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural principle without significantly more. The claim(s) recite a method of diagnosing Chronic Rhinosinusitis (CRS) in a subject, the method comprising: providing a sample comprising nasal secretions comprising Pgp, from a subject; ontacting the sample with an antibody or antigen-binding fragment thereof that binds specifically to P-gp, thereby forming a conjugated P-gp; and determining the level of conjugated P-gp in the sample, thereby determining a level of soluble p-glycoprotein (P-gp) in the sample; and comparing the level of P-gp in the sample to a reference level of P-gp; wherein a level of P-gp in the sample above the reference level indicates that the subject has CRS. The judicial exception is the relationship between the expression of P-gp in nasal secretions and CRS.  This judicial exception is not integrated into a practical application because it is just a method of diagnosis.  The treatment step must be particular and must always occur in order for the claims to be patent eligible. 
These claims are directed to a natural principle, because they are directed to the relationship between the expression of these proteins in the nasal secretions and CRS.  Moreover, the comparing step and selecting step can be mental steps.  These claims do not integrate the natural principle into a practical application, such as adding an unconditional treatment step.
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):

Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon and abstract idea.  Specifically, the claim is directed to the relationship between levels these proteins in a nasal secretion sample and CRS (which is a natural correlation/ law of nature).  In addition, the claim is directed to an abstract idea, because the comparing and selecting steps are mental processes. 
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical exception: The claim does not integrate the abstract idea to a practical application.
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the obtaining step is mere data gathering. Providing and determining are necessary to gather the data to apply the natural exception.  See MPEP 2106.04 stating that diagnosing an abnormal condition by performing clinical tests and analyzing the results is not eligible and is mere data gathering.  See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  Moreover, the MPEP says determining the level of a biomarker in blood is mere data gathering.  Using generic antibodies are routine and conventional way of detecting antibodies. .  Moreover, detecting a biomarker via antibodies is an extremely routine and conventional method of detecting a biomarker.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.  An unconditional treatment step at the end of the claim may make the claim patent eligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleier et al. (WO2014106021A1) in view of Chiampanichayakul et al., Production of monoclonal antibodies to P-glycoprotein: its application in detection of soluble and surface P-glycoprotein of leukemia patients, Int J Hematol (2010) 92:326–333 and Tan (WO2009140715).
With respect to claims 1 and 8, Bleier, throughout the reference and especially at 9 (25-30), 13 (lines 25)-14 (end), 17 (lines 20-33), and 41 (example 7) and claims 1-2, teaches that P-glycoprotein is overexpressed in patients with chronic rhinosinusitis and is a marker, thereby rendering oblivious using it at as a method of diagnosis.   Moreover, Bleier at claim 1-2 teaches diagnosing (identifying)  a subject with CRS. Bleier at 9 (25-30), 13 (lines 25)-14 (end), 17 (lines 20-33), and 41 (example 7) teaches providing a sample comprising nasal mucosal tissue (biopsy) from a subject, determining a level of P-gp in the sample, and comparing the level of P-gp in the sample, wherein the level of P-gp in the sample above the reference level indicates that the subject has CRS (the expression of P-gp is negligible in healthy sinus mucosa, but is 
Bleier does not teach nasal secretions and does not teach soluble.
However, Chiampanichayakul, throughout the reference and especially at abstract, 327, and 332, teaches using antibodies to detect soluble P-glycoprotein and teaches that soluble P-gl levels are related to P-gp membrane expression levels.
Moreover, Tan, throughout the reference and especially at 1-3, 7, 10 , 19, and 22 teaches detecting glycoproteins in nasal mucus. Tan at id. also teaches that a sinonasal biopsy could be performed.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used secreted P-gp, as taught by Chiampanichayakul,  and to have used nasal secretions, as taught by Tan, in the method of Bleier.
One of ordinary skill in the art would have been motivated to have used secreted P-gp, as taught by Chiampanichayakul, and to have used nasal secretions, as taught by Tan, in the method of Bleier, because Bleier teaches that P-glycoprotein is overexpressed in the membrane, and Chiampanichayakul teaches that soluble P-gl levels are related to P-gp membrane expression levels. Therefore, one would expect that soluble P-gl levels are increased in cases of CRS.  
One of ordinary skill in the art would have a reasonable expectation of success, because Chiampanichayakul teaches that soluble P-gl levels are related to P-gp membrane expression levels and secreted P-glycoproteins would be found in nasal secretions.
With respect to claim 2, Chiampanichayakul, throughout the reference and especially at abstract, 327, and 332, teaches using antibodies to detect soluble P-glycoprotein.
With respect to claim 3, Bleier at claim 1 teaches identifying the subject as having CRS.
With respect to claims 4-5, Bleier at claims 1-5 teaches administering a therapeutically effective amount of  P-glycoprotein inhibitor.
With respect to claim 11, Bleier at claim 4 teaches PSC 833.
With respect to claim 12, Bleier at claim 7 teaches that it is administered systemically.	With respect to claim 13, Bleier at claim 9 teaches that the P-glycoprotein inhibitor is delivered into the subject’s nasal passage and sines by an inhalation device, by flushing, or by spraying.
With respect to claim 14, Bleier at claim 10 teaches that the P-glycoprotein inhibitor is administered to the subject as a P-glycoprotein inhibitor eluting implant surgically placed in the subject's nasal passage or sinuses.
With respect to claim 15, Bleier at claim 11 teaches the P-glycoprotein inhibitor eluting implant is bioabsorbable.
With respect to claim 16, Bleier at claim 12, teaches that the presence of rhinosinusitis was confirmed by endoscopy.

With respect to claim 18, Bleier at claim 22 teaches dexamethasone.
With respect to claim 19, Bleier at claim 23 teaches erythromycin.
Claims 6-7 and 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleier et al. (WO2014106021A1) in view of Chiampanichayakul et al., Production of monoclonal antibodies to P-glycoprotein: its application in detection of soluble and surface P-glycoprotein of leukemia patients, Int J Hematol (2010) 92:326–333 and Tan (WO2009140715), as applied to claims 1 or 8, and further in view of Kim et al. (US2014/0093880).
With respect to claim 6 and 9, Bleier, Chiampanichayakul, and Tan teach determining the level of soluble P-gp in nasal mucus, but do not teach exosomes.
However, Kim, throughout the reference and especially at abstract, [0005]-[0006]. [0031], [0035], [0042], and claims 15-17, teaches isolating exosomes from mucus samples, exosomes originate from cells, and teaches that they may contain glycoproteins.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used exosomes, as taught by Kim, in the method of Bleier, as modified by Chiampanichayakul and Tan.
One of ordinary skill in the art would have been motivated to have used exosomes, as taught by Kim, in the method of Bleier, as modified by Chiampanichayakul and Tan, because exosomes origin from cells and will contain diagnostic glycoproteins produced by mucus secreting cells.
One of ordinary skill in the art would have a reasonable expectation of success, because Kim teaches that mucus contains exosomes containing glycoproteins.
.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the objections have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are not persuasive.  Applicant argues that contacting the sample with antibodies and forming a conjugated P-Gp is a transformation; however, simply antibody binding is not a transformation. See 101 examples. The treating step is a practical application.
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the rejection under 35 U.S.C. 103 have been fully considered and are not persuasive.  Applicant describes the references individually. Applicant argues that Bleier does not teach secreted P-gp.  However, other references are relied upon to teach this.  Applicant argues that Chiampanichayakul does not teach that secreted pGP is related to nonsecreted PGP. However, Chiampanichayakul at 330 teaches that soluble P-gp was detected in BM plasma of some tested leukemia patients (Fig. 5). The levels of the soluble P-gp were related to those indicated as P-gp positive patients determined by flow cytometry. The soluble P-gp levels in patients having P-gp surface positive and P-gp surface negative were 0.294 ± 0.225 and 0.083 ± 0.039 (mean ± SD), respectively. The Our results indicated that the soluble P-gp was accessible in the BM plasma and the levels of soluble P-gp can be used to indicate P-gp positive patients.  Moreover, Chiampanichayakul at 332 teaches that in conclusion, in this study, we observed an increased level of soluble P-gp in some leukemia patients and found that its level was related to that of its membrane expression. Cells expressing P-gp may have an undefined mechanism for secreting or shedding P-gp molecules.  Applicant argues that Tan does not teach determining P-gp in nasal secretions; however, it was not relied upon to.  Applicant argues that since Bleier does not secreted pg-p and Chiampanichayakul teaches a different disease. However, Chiampanichayakul relates secreted protein to membrane bound protein.   Applicant has not provided any evidence that a PHOSITA would not think that would same across different diseases. Applicant does not argue the dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bleier, Regional expression of epithelial MDR1/P‐glycoprotein in chronic rhinosinusitis with and without nasal polyposis, International Forum of Allergy & Rhinology, Vol. 2, No. 2, March/April 2012, 122-125  .
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641